 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                          2:13-CR-042-APG-PAL

 9                 Plaintiff,                         Final Order of Forfeiture

10          v.

11 JOSEPH FELIX,

12                 Defendant.

13          The United States District Court for the District of Nevada entered an Amended
14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18

15 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c), based upon the jury verdict finding Joseph

16 Felix guilty of the criminal offense, forfeiting specific property set forth in the Forfeiture

17 Allegation of the Criminal Indictment and shown by the United States to have the requisite

18 nexus to the offense to which Joseph Felix was found guilty. Criminal Indictment, ECF No.

19 1; Minutes of Jury Trial, ECF No. 106; Jury Verdict, ECF No. 112; Amended Preliminary

20 Order of Forfeiture, ECF No. 204.

21          This Court finds that the United States of America may amend this order at any time
22 to add subsequently located property or substitute property to the forfeiture order pursuant

23 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in
25 accordance with the law via the official government internet forfeiture site,

26 www.forfeiture.gov, consecutively from February 8, 2015, through March 9, 2015, and

27 November 7, 2018, through December 6, 2018, notifying all potential third parties of their

28 right to petition the Court. Notice of Filing Proof of Publication, ECF Nos. 129 and 205.
 1          This Court finds the United States of America notified known third parties by

 2   personal service, or by regular mail and certified mail return receipt requested, of their right

 3   to petition the Court. Notice of Filing Service of Process – Personal Service, ECF No. 206.

 4          On November 9, 2018, the United States Marshals Service attempted to personally

 5   serve Sean Aguayo with copies of the Amended Preliminary Order of Forfeiture and the

 6   Notice but the house was vacant. Notice of Filing Service of Process – Personal Service,

 7   ECF No. 206, p. 10-17.

 8          On December 14, 2018, the United States Marshals Service personally served Sean

 9   Aguayo with copies of the Amended Preliminary Order of Forfeiture and the Notice. Notice

10   of Filing Service of Process – Personal Service, ECF No. 206, p. 2-9.

11          This Court finds no petition was filed herein by or on behalf of any person or entity

12   and the time for filing such petitions and claims has expired.

13          This Court finds no petitions are pending with regard to the property named herein

14   and the time for presenting such petitions has expired.

15          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

16   all possessory rights, ownership rights, and all rights, titles, and interests in the property

17   hereinafter described are condemned, forfeited, and vested in the United States of America

18   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

19   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

20   according to law:

21               1. a Springfield XD-9, 9mm handgun, bearing serial number US806651; and

22               2. any and all ammunition

23   (all of which constitutes property).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

25   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

26   deposit, as well as any income derived as a result of the United States of America’s

27   management of any property forfeited herein, and the proceeds from the sale of any

28   forfeited property shall be disposed of according to law.
                                                    2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED   _____________________,
            Dated: February 6, 2019.       2019.

 4

 5

 6                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
